DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/16/2022 has been entered and fully considered.
Claims 1-3, 5, 6, 11, 23-25, 27-29, and 31-32 are pending of which independent claims 1, 5, 23, and 27 are independent.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant indicates with respect to claim 1, in the Remarks on page 7, Lines 1-4, that the newly amended limitation reciting a UE receives from one access node (source access node) a configuration indicating a random access resource and a random access preamble, allocated by another access node (the target access node) for transmitting a handover request is not taught by any combination of reference applied in the prior rejection of record. 
	Applicant in particular challenges, the secondary reference, Islam, introduced for teaching handover request.   Applicant concedes in the Remarks on page 7, 2nd paragraph, that Islam teaches the UE receiving the configuration of the random access resource and the random access preamble from the same access node (the serving base station) that allocates the random access resource and the random access 
	Examiner’s Response:  The examiner invites Applicant to review paragraph 24 partially stating the first RACH transmission parameter may be generated by a target base station that differs from the base station.  Further in paragraphs 82 and 83, Islam partially states “The method may include determining to handover a UE from the base station to a target base station, receiving, from the target base station, an indication of content for a RACH message and a transmission parameter, and transmitting, to the UE, a configuration message indicating the content for the RACH message and the transmission parameter.”  More specifically the limitation is taught by what is disclosed further in paragraph 165 as shown in the rejection below.  Also Islam shows the RACH message contains preamble in paragraph 19 and can be dedicated to a UE in paragraph 20.  See also paragraph 205.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, 23, 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al (US 20160157267 A1) in view of Islam et al (US 20190053271 A1 fully supported by the provisional document).
Regarding claim 1, Frenne discloses receiving by a user equipment (UE) (i.e. wireless device 110, Fig. 4) from a source access node (i.e. Network Node 115, Fig. 4) , a first configuration indicating (i.e. System Information for Random Access, Fig. 4 - see paragraphs 13 and 14)  a first random access resource and a random access preamble for transmitting (i.e. 808a--808e, Fig. 8 shows set of time f/frequency resources 808b and set of preamble 808a  for uplink transmission) i.e. See paragraphs 57-61and Fig. 8 in particular at step 808  the first subset of one or more random access resources are shown) the first subset of one or more random access resources associated with the UE(i.e. since the random access were transmitted to the UE with specific rule it is known to the UE and therefore associated with the UE - see paragraph 60) , the UE being served by a communications beam, (See paragraph 21 and title and Fig. 8, block 804 Beam Specific Reference Signal -paragraphs 55 and 123)  
	Frenne fails to disclose transmitting a handover request and the first random access resource and the random access preamble allocated by a target access node; transmitting, by the UE to the source access node, the handover request including the resource and the random access preamble in the first random access resource 
	Islam discloses transmitting a handover request (See paragraph 100 indicating the source base station sending a handover command to the UE) and the first random access resource and the random access preamble allocated by a target access node (i.e. see paragraph 165 in particular where target base station 105 assigns/allocates transmission parameters for UE 115-a and forwards it to the UE 115-a through source base station 105 -a); transmitting, by the UE to the source access node, the handover request (i.e. the RACH message containing the preamble as handover request is sent in response to the handover command/configuration message 215 shown in Fig. 2 to the source base station) including the resource and the random access preamble in the first random access resource (i.e. the handover request is the RACH message and is shown to contain preamble and time frequency resources for random access - see paragraphs 19 and 20. Further in paragraph 101 it indicates the UE can send the Handover Request/RACH message to either the source base station or the target base station - See paragraph 101 for details partially reciting “The UE may generate the RACH message based on the configuration message and may transmit the RACH message in the dedicated RACH resources to the base station or a different base station (e.g., a  target base station) based on the RACH transmission parameter(s). The base station or target base station may determine uplink beams, downlink beams, or both for communication with the UE based on the received RACH message”. ) 
	In view of the above, having the method of Frenne and then given the well-
established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Frenne as taught by Islam, since Islam states in paragraph 135 that the modification results in improving the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Regarding claim 5, Frenne discloses a transmitting, by a source access node (i.e. Network Node 115, Fig. 4), to a user equipment (UE) (i.e. wireless device 110, Fig. 4), a first configuration indicating (i.e. System Information for Random Access, Fig. 4 - see paragraphs 13 and 14) a first random access resource and a random access preamble for transmitting (i.e. 808a--808e, Fig. 8 shows set of time f/frequency resources 808b and set of preamble 808a  for uplink transmission) i.e. See paragraphs 57-61and Fig. 8 in particular at step 808  the first subset of one or more random access resources are shown) the first subset of one or more random access resources associated with the UE(i.e. since the random access were transmitted to the UE with specific rule it is known to the UE and therefore associated with the UE - see paragraph 60) , the UE being served by a communications beam, (See paragraph 21 and title and Fig. 8, block 804 Beam Specific Reference Signal -paragraphs 55 and 123)  , 
	Frenne fails to disclose transmitting a hand over request and the first random access resource and the random access preamble allocated by a target access node; and receiving, by the source access node from the UE, the handover request including a random access preamble in the first random access resource.
	Islam discloses transmitting a handover request (See paragraph 100 indicating the source base station sending a handover command to the UE) and the first random access resource and the random access preamble allocated by a target access node (i.e. see paragraph 165 in particular where target base station 105 assigns/allocates transmission parameters for UE 115-a and forwards it to the UE 115-a through source base station 105 -a); and receiving ,by the source access node from the UE, the handover request (i.e. the RACH message containing the preamble as handover request is sent by UE 115-a in response to the handover command/configuration message 215 shown in Fig. 2 to the source base station) including the resource and the random access preamble in the first random access resource (i.e. the handover request is the RACH message and is shown to contain preamble and time frequency resources for random access - see paragraphs 19 and 20. Further in paragraph 101 it indicates the UE can send the Handover Request/RACH message to either the source base station or the target base station - See paragraph 101 for details partially reciting “The UE may generate the RACH message based on the configuration message and may transmit the RACH message in the dedicated RACH resources to the base station or a different base station (e.g., a  target base station) based on the RACH transmission parameter(s). The base station or target base station may determine uplink beams, downlink beams, or both for communication with the UE based on the received RACH message”. ) 
	In view of the above, having the method of Frenne and then given the well-
established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Frenne as taught by Islam, since Islam states in paragraph 135 that the modification results in improving the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Regarding claim 11. Frenne modified by Islam discloses the method of claim 5, but Frennee fails to disclose sending by the source access node to the UE a response responsive to the handover request.
See Paragraphs 6 and 101 where RACH Response is returned by the source base station after receiving Handover Request message which is the RACH message)
	In view of the above, having the method of Frenne and then given the well-
established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Frenne as taught by Islam, since Islam states in paragraph 135 that the modification results in improving the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Regarding claim 23, Frenne discloses a user equipment (UE) (Fig. 4 WD 110) comprising: at least one processor(Fig. 9 UE Processor 920); and a non-transitory computer readable storage medium storing programming for execution
by the at least one processor, the programming including instructions that cause the UE to:  receive) from a source access node (i.e. Network Node 115, Fig. 4) , a first configuration indicating (i.e. System Information for Random Access, Fig. 4 - see paragraphs 13 and 14)  a first random access resource and a random access preamble for transmitting (i.e. 808a--808e, Fig. 8 shows set of time f/frequency resources 808b and set of preamble 808a  for uplink transmission) i.e. See paragraphs 57-61and Fig. 8 in particular at step 808  the first subset of one or more random access resources are shown) the first subset of one or more random access resources associated with the UE(i.e. since the random access were transmitted to the UE with specific rule it is known to the UE and therefore associated with the UE - see paragraph 60) , the UE being served by a communications beam, (See paragraph 21 and title and Fig. 8, block 804 Beam Specific Reference Signal -paragraphs 55 and 123)  
	Frenne fails to disclose transmitting a handover request and the first random access resource and the random access preamble allocated by a target access node; transmitting, by the UE to the source access node, the handover request including the resource and the random access preamble in the first random access resource 
	Islam discloses transmitting a handover request (See paragraph 100 indicating the source base station sending a handover command to the UE) and the first random access resource and the random access preamble allocated by a target access node (i.e. see paragraph 165 in particular where target base station 105 assigns/allocates transmission parameters for UE 115-a and forwards it to the UE 115-a through source base station 105 -a); transmitting, by the UE to the source access node, the handover request (i.e. the RACH message containing the preamble as handover request is sent in response to the handover command/configuration message 215 shown in Fig. 2 to the source base station) including the resource and the random access preamble in the first random access resource (i.e. the handover request is the RACH message and is shown to contain preamble and time frequency resources for random access - see paragraphs 19 and 20. Further in paragraph 101 it indicates the UE can send the Handover Request/RACH message to either the source base station or the target base station - See paragraph 101 for details partially reciting “The UE may generate the RACH message based on the configuration message and may transmit the RACH message in the dedicated RACH resources to the base station or a different base station (e.g., a  target base station) based on the RACH transmission parameter(s). The base station or target base station may determine uplink beams, downlink beams, or both for communication with the UE based on the received RACH message”. ) 
	In view of the above, having the UE of Frenne and then given the well-
established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Frenne as taught by Islam, since Islam states in paragraph 135 that the modification results in improving the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
	Regarding claim 27, Frenne discloses a source access node (i.e. Network Node 115, Fig. 4), comprising:
at least one processor(i.e. Fig.11 processor 1120) ; and a non-transitory computer readable storage medium (Fig. 11 memory 1130) storing programming for execution by the at least one processor, the programming including instructions that cause the source access node to: transmit, to a user equipment (UE) (i.e. wireless device 110, Fig. 4), a first configuration indicating (i.e. System Information for Random Access, Fig. 4 - see paragraphs 13 and 14) a first random access resource and a random (i.e. 808a--808e, Fig. 8 shows set of time f/frequency resources 808b and set of preamble 808a  for uplink transmission) i.e. See paragraphs 57-61and Fig. 8 in particular at step 808  the first subset of one or more random access resources are shown) the first subset of one or more random access resources associated with the UE(i.e. since the random access were transmitted to the UE with specific rule it is known to the UE and therefore associated with the UE - see paragraph 60) , the UE being served by a communications beam, (See paragraph 21 and title and Fig. 8, block 804 Beam Specific Reference Signal -paragraphs 55 and 123)  , 
	Frenne fails to disclose transmitting a hand over request and the first random access resource and the random access preamble allocated by a target access node; and receive from the UE, the handover request including a random access preamble in the first random access resource.
	Islam discloses transmitting a handover request (See paragraph 100 indicating the source base station sending a handover command to the UE) and the first random access resource and the random access preamble allocated by a target access node (i.e. see paragraph 165 in particular where target base station 105 assigns/allocates transmission parameters for UE 115-a and forwards it to the UE 115-a through source base station 105 -a); and receive from the UE, the handover (i.e. the RACH message containing the preamble as handover request is sent by UE 115-a in response to the handover command/configuration message 215 shown in Fig. 2 to the source base station) including the resource and the random access preamble in the first random access resource (i.e. the handover request is the RACH message and is shown to contain preamble and time frequency resources for random access - see paragraphs 19 and 20. Further in paragraph 101 it indicates the UE can send the Handover Request/RACH message to either the source base station or the target base station - See paragraph 101 for details partially reciting “The UE may generate the RACH message based on the configuration message and may transmit the RACH message in the dedicated RACH resources to the base station or a different base station (e.g., a  target base station) based on the RACH transmission parameter(s). The base station or target base station may determine uplink beams, downlink beams, or both for communication with the UE based on the received RACH message”. ) 
	In view of the above, having the source access node of Frenne and then given the well-established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the source access node of Frenne as taught by Islam, since Islam states in paragraph 135 that the modification results in improving the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.

	Regarding claim 29, claim 29 is rejected in the same scope as claim 11.
claim 31, the combination of Frenne and Islam teaches the method of claim 1, however Frenne fails to discloses wherein the random access preamble is a UE specific.
	Islam discloses wherein the random access preamble is a UE specific.(See abstract dedicated RACH resources during CFRA (Contention Free Access) is specifically assigned to the UE. See Paragraph 60)
	In view of the above, having the method of Frenne and then given the well-established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Frenne as taught by Islam, since Islam states in paragraph 135 that the modification results in improving the reliability or increase the payload of the RACH message, which may correspondingly reduce the latency for the RACH procedure.
Allowable Subject Matter
Claims 2, 3, 6, 24, 25, 28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474